Citation Nr: 1731738	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-22 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left elbow epicondylitis with mild degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In August 2007, the Veteran informed VA that she had relocated to Colorado.  As a result, her case was transferred to the jurisdiction of RO in Denver, Colorado.

In January 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In the June 2017 the RO granted the Veteran's entitlement to service connection for a right thigh muscle injury.  In July 2016, the Board remanded the appeal to the RO for additional development.  The matter has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  Left elbow epicondylitis with mild degenerative joint disease was manifested by reported pain and limited flexion beyond 110 degrees.  

2.  From December 31, 2009, the Veteran's left elbow epicondylitis with mild degenerative joint disease manifested by reported pain and limited flexion beyond 110 degrees.



CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for left elbow epicondylitis with mild degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5206 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  The record reflects that the Veteran was provided all required notice in the letter sent in June 2007, prior to the August 2007 initial adjudication of the claim decided herein.  

Further, the record reflects that all necessary assistance has been provided to the Veteran.  In this regard, VA has obtained the Veteran's service treatment records (STRs), VA examinations and post-service VA treatment records.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  38 C.F.R. § 3.159 (2016).

As noted in the Introduction, in July 2016 the Board remanded this case for further development.  In this regard, the July 2016 remand determined that a new examination was need to determine the current nature and severity of the Veteran's service connected left elbow disability.

The Veteran was afforded a VA examination in March 2017 which includes an opinion as to the severity of the Veteran's left elbow epicondylitis with mild degenerative joint disease.  The Board finds that the VA examination report and opinion of record is adequate for rating purposes because it was performed and prepared by a medical professional, and was based on thorough examination of the Veteran, and reported findings pertinent to decide the claim for service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that no further examinations are necessary regarding the above issues.  

II.	Applicable Laws and Regulations

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's bilateral elbow/forearm disability is rated under 38 C.F.R. § 4.71(a), DC 5206.  Under DC 5206, a noncompensable rating is warranted for flexion limited to 110 degrees of the major or minor elbow.  A 10 percent rating is warranted for flexion limited to 100 degrees of the major or minor elbow.  A 20 percent rating is warranted for flexion limited to 90 degrees of the major elbow and flexion limited to 70 degrees of the minor elbow.  A 30 percent rating is warranted for flexion limited to 70 degrees of the major elbow and flexion limited to 55 degrees of the minor elbow.  A 40 percent rating is warranted for flexion limited to 55 degrees of the major elbow and flexion limited to 45 degrees of the minor elbow.  A maximum rating of 50 percent is warranted for flexion limited to 45 degrees of the major elbow.  38 C.F.R. § 4.71(a) DC 5206 (2016).

The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees.  Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I (2016).


III.	Analysis

The Veteran sought VA treatment for her left elbow disorder in June 2007.  The examiner reported: 

"[The Veteran] noted chronic problems with bending the elbow, causing increased pain.  She has difficulty sleeping on that elbow and has difficulty straightening the elbow out if she has kept if bent for a short period of time.  She also notes that the ulnar forearm area and hand will fall asleep if the elbow is bent for more than a few minutes.  She will typically avoid bending the elbow and keeping it in a flexed position.  She also notes that the ulnar groove in the left elbow is very sensitive to touch." 

The June 2007 examination of the left elbow revealed that tenderness was shown over the ulnar groove but no gross bony abnormalities or effusions.  Flexion was noted as 0 to 135 degrees.  See Page 4 June 2007 VA Examination.  Repetitive motion caused some increased dysesthesia in the left elbow but did not increase pain.  The Veteran, did however, note pain and discomfort during full flexion and "was concerned that her ulnar nerve area would become uncomfortable if she kept the elbow in a flexed position."  See Page 8 Puget-Sound Medical Center.  

Based upon this evidence, an initial rating in excess of 10 is not warranted for limitation of motion of the left elbow pursuant to DC 5206 as there is no evidence flexion is limited to 90 degrees as would be required for a 20 percent evaluation.  As noted above, the Veteran had full flexion to 135 degrees.  

Also, a rating in excess of 10 percent is not warranted under other potentially applicable DCs pertaining to impairment involving the elbow and forearm.  DC 5207 provides for a 20 percent rating when there is evidence of extension of the major or minor forearm limited to 75 degrees, with higher ratings for greater degrees of limitation of extension.  At the June 2007 examination, the Veteran was able to extend fully both elbows to 0 degree, with some pain during range of motion but without additional limitation following repetitive motion.  Because there are no contrary findings in relevant treatment records, the weight of the evidence is against finding that a higher rating for either elbow disability is warranted under DC 5207.

Also, DC 5208 provides for a 20 percent rating when there is evidence of forearm flexion limited to 100 degrees and extension limited to 45 degrees of the major or minor extremity.  However, the Veteran does not demonstrate a limitation of flexion or extension of either elbow (or forearm) to the extent required for a higher rating under DC 5208.  As stated above, prior to the period of December 31, 2009, the Veteran has demonstrated full extension and, at worst, flexion of the left elbow to 135 degrees, and there are no contrary findings in relevant treatment records.

DC 5213 provides that supination of the major or minor extremity limited to the extent that motion is lost beyond the last quarter of the arc and the hand does not approach full pronation is rated 20 percent disabling for the major or minor extremity.  A 30 percent rating for the major extremity and a 20 percent rating for the minor extremity are prescribed when there is limitation of pronation such that motion is lost beyond the middle of the arc.  At the June 2007 VA examination, the Veteran demonstrated normal forearm supination (i.e., 0 to 80 degrees) and normal forearm pronation (i.e., 0 to 85 degrees) and there are no contrary findings in relevant treatment records; therefore, a higher rating for the left elbow disability under DC 5213 is not warranted.  See 38 C.F.R. § 4.71, Plate I (showing normal forearm supination is from 0 degrees to 85 degrees, and normal forearm pronation is from 0 degrees to 80 degrees).

DC 5205 provides for a 40 percent rating for favorable ankylosis of the major elbow at an angle between 90 degrees and 70 degrees, and a 30 percent rating for favorable ankylosis of the minor elbow.  Higher ratings are available for intermediate elbow ankylosis at an angle of more than 90 degrees, or between 70 degrees and 50 degrees, and unfavorable ankylosis.  The evidence does not show that the Veteran has left elbow ankylosis; therefore, a rating in excess of 10 percent is not available under DC 5205 for elbow ankylosis.

During the December 2009 examination the Veteran reported slight tenderness in the medial epicondyle area.  The examiner noted "she says by palpation she feels electrical shock going down her arm."  The Veteran reported that she had no issues dressing, undressing, eating, writing or driving.  However, the Veteran did note that when lifting she has to carry her arm straight out.  When analyzing range of motion, the examiner noted the Veteran had normal flexion from 0 to 145 degrees.  Forearm supination was 80 and pronation was 85.  No fractures or dislocations were identified and bone mineral density was normal.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  The Veteran noted she had one flare up in the last year.  With regard to functional employment, the Veteran noted her job was not affected by her elbow disorder.

During the March 2017 VA examination the Veteran complained of dull constant pain in her left elbow upon keeping the elbow bent for too long.  The Veteran complained that she cannot hold a cell phone for more than a few minutes without her elbow aching.  The examiner reported the Veteran's elbow pain ranged from 0 to 3 out of 10.  When analyzing range of motion, the examiner noted the Veteran had flexion from 0 to 140 degrees and extension from 140 to 0 degrees.  Forearm supination was 85 degrees and pronation was 80 degrees.  There was no evidence of pain with weight bearing noted.  No flare ups were noted within this examination.  The examiner did, however, find "there was objective evidence of localized tenderness or pain on palpation of joint or associated soft tissue."  While this does not rise to the level of a compensable evaluation, the Veteran has been granted a 10 percent rating based upon her complaints of pain on motion despite the fact they do not limit that motion to a compensable degree.  The Board will not disturb the current rating.

Upon review of this evidence, the Board finds a rating in excess of 10 percent is not warranted.  The December 2009 and the March 2017 VA examinations do not show limitation of motion of the left elbow pursuant to DC 5206 in excess of 10 percent, as there is no evidence flexion is limited to 90 degrees.  

At the December 2009 and March 2017 VA medical examinations, the Veteran was able to extend fully both elbows to 0 degrees, without pain during range of motion and without additional limitation following repetitive motion.  Because there are no contrary findings in relevant treatment records, the weight of the evidence is against finding that a higher rating for either elbow disability is warranted under DC 5207.

The Veteran does not demonstrate a limitation of flexion or extension of either elbow (or forearm) to the extent required for a higher rating under DC 5208.  As stated above, from the period of December 31, 2009, the Veteran has demonstrated full extension and, at worst, flexion of the left elbow to 140 degrees, and there are no contrary findings in relevant treatment records.

In the December 2009 and March 2017 VA examinations, the Veteran demonstrated normal forearm supination (i.e., 0 to 85 degrees) and normal forearm pronation (i.e., 0 to 80 degrees) and there are no contrary findings in relevant treatment records; therefore, a higher rating for the left elbow disability under DC 5213 is not warranted.  See 38 C.F.R. § 4.71, Plate I (showing normal forearm supination is from 0 degrees to 85 degrees, and normal forearm pronation is from 0 degrees to 80 degrees).

The evidence does not show that the Veteran has left elbow ankylosis; therefore, a rating in excess of 10 percent is not available under DC 5205 for elbow ankylosis.  38 C.F.R. § 4.71.

In the January 2016 video conference hearing with the Board, the Veteran described not being able to fully extend her arms to carry things.  The Veteran indicated, "I can't hold it bent for very long at all, more than a few minutes before my hand just goes really numb and my elbow becomes very painful.  If I slam my elbow down or just bump my elbow really hard down on the table or something like that or into a wall it's very painful...it's painful to touch in the connections of my elbow."  The Veteran went on to say "I can't sleep on my arm like bent at all...I can't stir or paint things for a really long time...you know, more than just a couple of minutes."  See Page 13 January 2016 Board Video Conference Hearing.

In making its rating determination above, the Board has also carefully considered the Veteran's contentions with respect to the nature of her service-connected left elbow disability, and notes that her lay testimony is competent to describe certain symptoms associated with such a disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned for her service-connected left elbow disability.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities addressed above.  As such, while the Board accepts the Veteran's testimony with regard to the matters she is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected left elbow disability at issue.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims for a higher initial rating for her left elbow epicondylitis with mild degenerative joint disease.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and the Veteran's initial rating claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

For the foregoing reasons, the Board finds that entitlement to a rating in excess of 10 percent prior to December 31, 2009, and in excess of 10 percent thereafter, for left elbow epicondylitis with mild degenerative joint disease has not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71, 4.71 (a), Diagnostic Code 5206 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


